


EXECUTION VERSION

OPC LLC

FIRST AMENDMENT TO AGREEMENT

FOR PURCHASE OF MEMBERSHIP INTERESTS IN

OPC LLC

This FIRST AMENDMENT TO AGREEMENT FOR PURCHASE OF MEMBERSHIP INTERESTS IN OPC
LLC (this “Amendment”), dated as of April 17, 2008, is entered into by and among
Ormat Nevada Inc., a Delaware corporation (“Ormat”), Morgan Stanley Geothermal
LLC, a Delaware limited liability company (“Morgan Stanley Geothermal”) and
Lehman-OPC, a Delaware limited liability company (“Lehman-OPC”) (each a “Party”
and collectively the “Parties”).

PRELIMINARY STATEMENTS

(1) The Parties entered into that certain Agreement for Purchase of Membership
Interests in OPC LLC, dated as of June 7, 2007 (the “Purchase Agreement”), by
and among Ormat, Morgan Stanley Geothermal and Lehman-OPC. Capitalized terms
used and not otherwise defined in this Amendment shall have the meanings
ascribed thereto in the Purchase Agreement.

(2) The Parties desire to amend the Purchase Agreement and are entering into
this Amendment to reflect the following additional agreements.

SECTION 1. Amendment to the Purchase Agreement.

Section 2.2(b)(ii). Section 2.2(b)(ii) of the Purchase Agreement is hereby
amended by deleting Section 2.2(b)(ii) in its entirety and replacing it with the
following:

“(ii) immediately prior to the Galena 3 Closing Date, the Base Case Model will
be rerun, on the same basis and using the same methodology and principles as
were used to prepare the Base Case Model, to determine the actual Galena 3
Closing Payment, but revised to reflect (A) the actual Galena 3 Closing Date,
(B) the actual capital costs incurred for construction of the Galena 3 Project,
(C) the approximately 3.07 MW increase in the projected generating capacity of
the Galena 3 Project, (D) the increase in the Company’s projected operating
costs due to its efforts to provide legal rights in ORNI 14 over the lands
commonly known as the “Guisti” property for access, pipelines and/or electrical
transmission, and (E) any change in allocation ratios if the IRS has announced a
“safe harbor” for partnership flip transactions before the Galena 3 Closing Date
that requires such a shift. The revised Base Case Model will then be used to
determine an adjustment to the Galena 3 Closing Payment, which when considering
the

 

 

--------------------------------------------------------------------------------






timing of such payments will leave the Purchasers with the same Target Internal
Rate of Return (as defined in the Company LLC Agreement) projected on the
Initial Closing Date assuming no other change in the Base Case Model. The
adjustment will be treated as an adjustment to the purchase price for the Class
B Membership Interests. Attached as Schedule 2.2(b)(ii) is a sample pro forma
showing examples of the purchase price adjustment set forth above.”

Section 3.1(b)(xiii). Section 3.1(b)(xiii) of the Purchase Agreement is hereby
amended by deleting Section 3.1(b)(xiii) in its entirety and replacing it with
the following:

“3.1(b)(xiii) Real Property. All real property owned or leased by ORNI 14 or to
which ORNI 14 has rights under easements or rights-of-way, and the title
insurance maintained by ORNI 14 with respect to all such property, is described
on Schedule 3.1(b)(xiii). The real property owned or leased, or in which rights
are held, by ORNI 14, described on Schedule 3.1(b)(xiii) (including such rights
under instruments identified in the Galena 3 Closing Post Closing Deliverable
Side Letter), has been, and in the case of the instruments identified in the
Galena 3 Closing Post Closing Deliverable Side Letter, will be, sufficient to
enable ORNI 14 to conduct its operations as a geothermal power project prior to
the Galena 3 Closing Date including providing adequate ingress and egress and
transmission capabilities from the Galena 3 Project and adequate sewer, water,
gas and electricity for the Galena 3 Project. Neither ORNI 14 nor Seller has
been informed in writing by the owner of any such real property that ORNI 14 is
in breach of its obligations with respect to such property. All premiums with
respect to the title insurance for ORNI 14 shown on Schedule 3.1(b)(xiii) have
been paid and, insofar as Seller has Knowledge, there are no circumstances that
have rendered such title insurance unenforceable.”

Annex I. Annex I of the Purchase Agreement is hereby amended by adding the
following definition:

“Galena 3 Closing Post Closing Deliverable Side Letter” means the letter
agreement, dated April ___, 2008, by and among Seller and the Purchasers.

 

 

2

 

--------------------------------------------------------------------------------






Schedule 1. Schedule 1 of the Purchase Agreement is hereby amended by deleting
the second table in Schedule 1 in its entirety and replacing it with the
following:

After the Galena 3 Closing:

 

Name of Project
Company

 

Project

 

Location of
Project

 

Generating
Capacity
(MW)

 

PPA Offtaker

 

PPA End
Date

ORNI 3, LLC

 

Desert Peak 2

 

Churchill County, Nevada

 

12

 

Nevada Power Company

 

2027

Steamboat Hills, LLC

 

Galena 2

 

Washoe County, Nevada

 

10

 

Nevada Power Company

 

2027

Steamboat Hills, LLC

 

Steamboat Hills

 

Washoe County, Nevada

 

10

 

Sierra Pacific Power Company

 

2018

ORNI 14, LLC (“ORNI 14”)

 

Galena 3

 

Washoe County, Nevada

 

20

 

Sierra Pacific Power Company

 

2028*

SECTION 2. Reference to and Effect on the Purchase Agreement. On and after the
date hereof, each reference in the Purchase Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Purchase
Agreement shall mean and be a reference to the Purchase Agreement as amended
hereby. Except as specifically amended hereby, the Purchase Agreement shall
continue to be in full force and effect in accordance with its terms.

SECTION 3. Governing Law. THIS AMENDMENT IS GOVERNED BY AND SHALL BE CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR
CONSTRUCTION OF THIS AMENDMENT TO THE LAW OF ANOTHER JURISDICTION.

SECTION 4. Counterparts. This Amendment may be executed and delivered (including
by facsimile transmission) in one or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each Party and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart.

[Remainder of page intentionally left blank. Signature page to follow.]

 

 

3

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties, intending to be legally bound, have executed
this Amendment effective as of the date first set forth above.

 

 

 

ORMAT NEVADA INC.



 


By: 

 

 

 

 

Name:
Title:

 

 

 

MORGAN STANLEY GEOTHERMAL LLC



 


By: 

 

 

 

 

Name:
Title:

 

 

 

LEHMAN-OPC LLC

 

 


By: 

 

 

 

 

Name:
Title:

[Signature Page to First Amendment to Purchase Agreement]

 

 

--------------------------------------------------------------------------------